DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (vi) in the reply filed on July 8, 2022 is acknowledged.  Claims 14-20 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (US 20130029246).  Regarding claim 14, the reference is directed to a polymer electrolyte fuel cell comprising a flow field plate (17, 21) having at least one channel (22, 24) and one land, each channel being positioned between two adjacent land, and a gas diffusion layer (15, 19) positioned between the flow field plate and a catalyst layer (12, 13) (Fig. 1).  The catalyst layer has a first region (12A) corresponding to the channels, and a second region (12B) corresponding to the lands (Fig. 2).  The first region has higher catalyst loading than the second region ([0087]).  Regarding claims 14 and 15, in [0129], it is disclosed that after a hot pressing process the porosity of the first regions can be lower than that of the second regions.  This is considered anticipatory of the porosity relationship recited in claims 14 and 15.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Han et al (US 20100178583).
	Akiyama is applied to claims 14 and 15 for the reasons stated above.  The reference does not expressly teach that the second region of the catalyst layer has a “scaffolding agent” (claim 16) that is one of a zeolite, ceramic filler, or metal organic framework (claims 17-20).
	Han et al. is directed to a polymer electrolyte fuel cell composite electrode material. The electrode material (catalyst layer) comprises a hygroscopic particle coated with ion conducting polymer, which particle can comprise silicon oxide (silica), titanium oxide, silicon oxide zeolite, or molecular sieve, among others ([0054]-[0056]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to include the coated hygroscopic material (“scaffolding agent”) of Han et al. in the catalyst layer of Akiyama.  In [0047], Han et al. teach that the electrode material of the invention “allows securing sufficient humidification of the electrode which in turn allows a better transport of protons form the active layer of an anode into the proton-conducting polymer membrane.” Accordingly, the artisan would be motivated to include the coated hygroscopic material of Han et al. in the catalyst layer of Akiyama.  In regards to the limitation of the scaffolding agent being in the second regions of the catalyst layer, since the material would be in the entirety of the modified catalyst layer, it would therefore be in the second regions as claimed.  Regarding claim 19, the disclosure of “titanium oxide” would render obvious the claimed TiO2 species.   Regarding claim 18, which recites a zeolite which is selected from the group consisting of molecular sieves and one other species, it is noted that all zeolites are molecular sieves and therefore the disclosure of a “zeolite” meets this limitation.  Regarding claim 20, this claim further limits an optional component (metal organic framework) and is therefore met by the combination of references. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 20, 2022